Title: To Benjamin Franklin from Jonathan Williams, Jr., 10 October 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir.
Nantes October 10. 1778.
As I understand Mr. Schweighauser has informed the Commissioners of a Dispute that has happened between us relative to the Ship Drake which I have lately bought of him, and as you, being one of the Commissioners will of course hear the Story on his side, which may not be much in my Favour, I hope you will excuse the Trouble I give you by a Relation of the affair.
Capt. McNeill having directed me to sell one of his Prizes at Rochelle, and another being arrived at the same Port, of which he had not advice, I concluded to accept an advantageous offer for both, not doubting of his Confirmation. It turns out that Capt. McNeill wanted this 2d Ship for himself, and had taken measures accordingly. The Sale on every other Account would have pleased him, and my Ignorance of his Intention was the only cause of the misfortune. On his arrival he appeared determined to break my Bargain, which for my Reputations Sake I wished to prevent, it was therefore agreed to purchase the Drake and we sent to Mr. Schweighauser for the Inventory to judge of her value. At the Bottom of the Inventory are written these words “The above Articles are waranted in Quantity but not in quality.” After examining the Inventory we in consequence of it offered twenty seven thousand Livres, Mr. Schweighauser refused this offer and told us that if we would give thirty thousand Livres we should have the Ship, on condition to take upon ourselves the Duties, which would amount to about 5 or six thousand Livres more, he at the same time promising to let the Vessell come under his name (tho’ at Capt. McNiells Risque and Charge) to another Port where this Duty would not be payable, it being confined to Sales in the Port of Brest only. I then offered to Capt. McNiell to lose half of this Duty out of my own Pocket if he would buy the Ship, regarding that a small Sacrifice to the keeping my Word in the Sale I had made at Rochelle. Mr. Schweighauser then wrote an agreement in the following words:
“Je soussigné J Dl Schweighauser recconnois avoir vendu à Monsieur McNeill Le Navire Le Drake actuellement a Brest avec ses agreez et appareaux conformement a l’Inventaire que moi McNeill reconnais avoir vu et accepté, et d’avoir en consequence acheté du dit Sieur Schweighauser Le dit Navire pour la somme de trente mille Livres, payable a nantes en argent comptant aussitot que la Livraison m’en aura été faitte a Brest, moyennant deux pour Cent d’Escompte, et moi McNeill me chargeant de tous les droits qui pourraient etre exigés pour la vente du dit Navire, a Nantes le 7. 8bre. 1778 fait double et de bonne foi.” Signé J. Dl. Schweighauser The Duplicate signed D. McNeill.
On the back of the Inventory Mr. Schweighauser required Capt. McNiell to write as follows. “J’accepte l’Inventaire de l’autre part dont il me sera fourni copie conforme a Nantes le 7. 8bre 1778.” Mr. S then requested to have the Inventory untill the following morning to make the Copy, which was readily consented to: The Bargain being then finished each took the agreement which belonged to him and I came away.
Mr. Dobré, Mr. Schweighausers son in law, came to us the same Evening and told us that an article of the Inventory was sold. I then told him that he had only to replace the value and we would be satisfied, he then said the Article was the Iron ballast which ought not to have been put in the Inventory. We replied that it was the Inventory which induced us to make the purchase, and all the articles of it would be insisted on. The next Day Mr. Schweighauser refused to give either the Inventory or the order for delivering the Ship unless the Iron Ballast (an article as necessary to a Ship of War as her Masts) be left out. I told him as I had on the Evening before told Mr. Dobré that everything in the Inventory belonged to the purchaser and had induced Capt. McNeill to give so large a Price. By this Dispute the Ship will come 5 or 6000 Livres dearer than we expected, as in order to obtain Justice we shall be obliged to declare the Sale at Brest and of course be subject to the Duty, which Mr. Schweighausers verbal Promisse had given us hopes of Saving.
I have offered to leave it to the Merchants of this Change but Mr. S will hear no Reason but his own and I shall be under the disagreeable necessity of forcing him by legal Measures to comply with the Conditions of his own Signature for having Capt. McNiells affairs committed to me I shall be obliged to do my Duty. It appears that the Iron Ballast is not sold as was at first represented. I beg you will prevent any Interference from the Commissioners, unless it be to direct Mr. S to stand by his bargain which among merchants is or at least ought to be sacred, and this it was which determined me tho’ I was not bound by the smallest scrip of Pen to lose 3000 Livres rather than undo my Bargain at Rochelle. I am ever with the greatest Respect Your ever affectionate and dutifull Kinsman
J Williams J
 
Notation: Jonath Williams Scweighauser Nantes 10. 8bre. 1778.
